Citation Nr: 1026210	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision by which the RO denied 
entitlement to the benefits sought herein.

In January 2010, the Veteran testified at a hearing before the 
undersigned at the RO.  A transcript of the hearing has been 
associated with the claims file.  The veteran waived initial RO 
consideration of the new evidence submitted at his hearing.  
38 C.F.R. § 20.1304 (c) (2009).  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the Appeals Management Center (AMC) in 
Washington, DC.  The Veteran will be advised in the event that 
further action is required on his part.


FINDING OF FACT

Bilateral hearing loss is not shown to be related to the 
Veteran's active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in April 2008 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice containing the appropriate information was 
provided in April 2008.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, and private medical records.  The Veteran was 
provided an opportunity to set forth his contentions during the 
January 2010 hearing before the undersigned acting Veterans Law 
Judge.  The Veteran was afforded a comprehensive VA medical 
examination in June 2008.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. § 
3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background 

The service records reflect that the Veteran served in Vietnam.  
His military occupational specialty was that of a general supply 
specialist.  The service treatment records indicate treatment for 
ear infections on a few occasions.  No such infection is noted 
for many months prior to separation.  In any event, the service 
treatment records reveal no complaints or treatment of hearing 
loss. The May 1967 separation examination report includes 
audiogram which noted, two sets of pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 and 20
0 and 10
0 and 10

0 and 30
LEFT
0 and 20
0 and 10
0 and 10

0 and 25

The summary of defects and diagnoses did not include any 
indication of hearing loss.

In a January 2008 report, Dr. I. Kirsh, an audiologist, opined 
that the Veteran's bilateral hearing loss was acquired during the 
Vietnam War when he was exposed to significant noise levels 
during artillery fire.

In June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
65
LEFT
20
30
45
70
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

The foregoing results were obtained during a VA audiological 
examination.  The examination report reflects that the VA 
examiner reviewed the record in its entirety.  On examination, 
the Veteran reported exposure to weaponry noise without hearing 
protection.  He denied occupational or recreational noise 
exposure.  The Veteran recounted an incident in service during 
which a bug crawled into his ear.  The examiner diagnosed 
bilateral sensorineural hearing loss and opined that it was 
unrelated to service.  The examiner based his opinion on the fact 
that the separation examination report revealed normal puretone 
thresholds bilaterally as well as the fact that the Veteran 
voiced no complaints of hearing loss or any related condition on 
separation or within a year thereof.  The examiner further 
maintained that the in-service ear infections did not cause the 
Veteran's bilateral hearing loss.  According to the examiner, the 
infections were acute conditions, which were treated 
successfully.  

In a May 2009 report, Dr. Kirsh again stated that the Veteran's 
bilateral hearing loss was related to his military experience, 
which included service in an artillery unit.

During his hearing, the Veteran testified that his duties in 
Vietnam included dispensing with old ordnance.  This entailed 
hand grenades, bazookas, and the like according to the Veteran.  
The Veteran denied being aware of hearing loss in ordnance school 
or while disposing of ammunition.  The Veteran also stated that 
he was involved in fire fights.  In a letter read into the 
record, the Veteran's wife stated that the Veteran suffered from 
hearing loss at a young age.

Discussion

The Veteran testified that he had noise exposure in service.  He 
further testified that he did not recall having any problem with 
his hearing during service.  He did indicate that he was treated 
for ear infections.  He testified that he did not experience any 
problems with his hearing until after his discharge from active 
service.  During the hearing, a letter from the Veteran's wife 
was read indicating that she recalled the Veteran has problems 
with hearing loss after service.  The Board notes that the 
Veteran now suffers from hearing loss as defined in 38 C.F.R. 
§ 3.385.  

The record contains two opposing medical opinions regarding the 
etiology of the Veteran's bilateral hearing loss.  Dr. Kirsh 
asserts that the Veteran's bilateral hearing loss is related to 
noise exposure in service.  He has offered no clear rationale for 
his findings, he had no apparent access to the record, and he did 
not explain the significance of the fact that the Veteran's 
hearing was normal on separation.  The VA examiner, on the other 
hand, had access to the record and based his opinion on the 
evidence in its entirety including the fact that hearing was 
normal on separation.  Because the VA examiner's opinion is based 
upon a coherent rationale and because it takes into account the 
pertinent medical history as a whole, the Board finds it more 
probative than the conclusory and unsubstantiated opinions of Dr. 
Kirsh.  A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007); see alsoPrejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).

In connection with the claim, the Board also has considered the 
assertions and testimony of the Veteran.  He has not asserted 
that he suffered hearing loss in  service.  With regard to the 
claim that his hearing loss is related to service, the Veteran 
cannot establish the service connection claim on the basis of his 
assertions, alone.  While the Board does not doubt the sincerity 
of the Veteran's belief that he has a current bilateral hearing 
loss disability as a result of active service, to include in- 
service noise exposure, this claim turns on a medical matter-the 
relationship between current disability and service.  Questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As a layperson without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a medical 
matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007).  His assertions in this regard simply do not 
constitute persuasive evidence in support of the claim for 
service connection.

The most probative evidence establishes that the Veteran's 
current bilateral hearing loss is not attributable to service.  
Accordingly, service connection for bilateral hearing loss is not 
warranted.  38 C.F.R. § 3.303.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A remand is necessary regarding the issue of entitlement to 
service connection for a low back disorder, as pertinent VA 
medical records have yet to be associated with the record.  At 
his January 2010 hearing, indeed, the Veteran indicated that he 
had been receiving medical care at the VA Medical Center (MC) in 
East Orange and at the VA Community Based Outpatient Clinic in 
Brick.  As such, records from both VA facilities dated from April 
29, 2008 to the present, must be added to the record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Associate with the claims file all 
clinical records from the East Orange VAMC 
and the Brick Community Based Outpatient 
Clinic dated from April 29, 2008 to the 
present.

2.  Then, after undertaking any other 
indicated development, to include a VA 
examination if deemed necessary, readjudicate 
the claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


